UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1271


BRANDON TAYLOR,

                  Plaintiff – Appellant,

          v.

PENINSULA REGIONAL MEDICAL CENTER,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:12-cv-03794-WMN)


Submitted:   October 16, 2014                 Decided:   June 4, 2015


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, PC, Salisbury,
Maryland, for Appellant. Randi Klein Hyatt, Kevin M. Cox,
KOLLMAN & SAUCIER, P.A., Timonium, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon    Taylor     appeals       the    district     court’s    order

granting   the   Defendant’s      motion       for    summary   judgment      in    his

action filed under Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17 (2012), and 42

U.S.C. §    1981 (2012) claiming retaliation discrimination.                        On

appeal,     Taylor     argues     that         the    Defendant’s         legitimate,

non-discriminatory reasons for his termination * were pretextual.

Finding no reversible error, we affirm.

            We review a district court’s grant of summary judgment

de novo, viewing the facts and drawing reasonable inferences in

the light most favorable to the nonmoving party.                          Halpern v.

Wake Forest Univ. Health Scis., 669 F.3d 454, 460 (4th Cir.

2012).     Summary     judgment       is   appropriate       when   “there     is   no

genuine    dispute    as   to   any    material       fact   and    the    movant   is

entitled to judgment as a matter of law.”                       Fed. R. Civ. P.

56(a).     Summary judgment will be granted unless “a reasonable

jury could return a verdict for the nonmoving party” on the

evidence presented.        Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).       “Conclusory or speculative allegations do not

suffice, nor does a mere scintilla of evidence in support of

     *
       We agree with the district court that Taylor raised a
genuine issue of material fact with regard to the existence of
an adverse employment action.



                                           2
[the nonmoving party’s] case.”            Thompson v. Potomac Elec. Power

Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation marks

omitted).     “To establish a prima facie case of retaliation in

contravention of Title VII, a plaintiff must prove (1) that []he

engaged in a protected activity,” as well as “(2) that h[is]

employer took an adverse employment action against h[im],” and

“(3) that there was a causal link between the two events.                     A

prima facie retaliation claim under 42 U.S.C. § 1981 has the

same elements.”      Boyer-Liberto v. Fontainebleau Corp., ___ F.3d

___, 2015 WL 2116849, at *13 (4th Cir. May 7, 2015) (internal

quotations and citations omitted).

            With these standards in mind, we have reviewed the

record, the parties’ briefs, and the district court’s opinion

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.           Taylor v. Peninsula Reg’l

Med. Ctr., No. 1:12-cv-03794-WMN (D. Md. Mar. 10, 2014).                     We

dispense    with    oral   argument   because        the    facts   and   legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      3